DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
This action is in response to Amendment filed 05/03/2022.
Claims 21, 39 and 40 have been amended, and claims 1-20 were previously canceled.  Currently, claims 21-40 are pending.

Response to Amendment

Amendments to claims are not effective to overcome the double patenting rejection presented in the previous Office action.  Therefore, double patenting rejection is maintained.

Amendments to claims are effective to overcome the claim objection presented in the previous Office action.  Therefore, the previous claim objection have been withdrawn.

Response to Arguments

Applicant’s arguments, see Remarks, pages 8-9, filed 05/03/2022, with respect to independent claim 21 and similarly applied to other independent claims 39 and 40 have been fully considered and are persuasive.  In addition, in view of further search and consideration, the prior art rejection of claims 21-40 has been withdrawn. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-21 of U.S. Patent No. 10,331,643. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 and 15-20 of the earlier patent teaches all limitations as recited by claims 1-20 of the instant application.
In particular, the mapping of the rejection is as follows:
Instant Application				Patent 10,331,643
Claims 21-23		rejected by		Claims 1-3 respectively
Claims 24-26		rejected by		Claims 17-19 respectively
Claims 27-36  		rejected by		Claims 4-13 respectively
Claim 37		rejected by		Claim 15
Claim 38		rejected by		Claim 16
Claim 39		rejected by		Claim 20
Claim 40		rejected by 		Claim 21

Claims 21, 22, 27, 28, 30, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,430,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the earlier patent anticipates and/or renders obvious all limitations as recited by claims 21, 22, 27, 28, 30, 39 and 40 of the instant application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation "the one or more context tree providers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites two instances of the limitation "the one or more context tree providers" in line 2 and line 3.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it appears that the first instance of the term “that” in line 3 refers to “at least one of…” rather than “the one or more context tree providers”, then the verb “comprise” should be “comprises”.

Allowable Subject Matter

It should be noted that there is no prior art rejection of claims 21-22.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to anticipate or render obvious to recited features of polling a plurality of context tree providers to determine if any of the context tree providers have any contributions of context tree data, generating the context tree based on the at least one context filter, the data model entry point and the contributions of context data tree from the polled context tree providers, wherein the context tree has the second data model and includes data types of the data model entry point, AND providing to the expression or the process one or more instance of the context tree which are populated with the contributions of context tree data from the polled context tree providers, as similarly presented in independent claims 21, 39 and 40.








Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164